Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                            Status
1.   Claims 3, 8, 11, 14, 20 are canceled.

                                                 Response to Argument
2.    Continued Examination Under 37 CFR 1.114:
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/25/2020 has been entered, which enters the latest claims dated 10/28/2020 (the after Final claims). 

             Applicant's arguments filed 10/28/2020 have been fully considered and they pertain to the amended claim language that further limits associated limitations. The current examiner (Sean Haiem) is replacing the previous examiner; and has fully considered the scope of the amended claim language and its effect on other limitations, this office action replaces the second reference Kasmir with a new reference Kerzner (US 20160267759 A1). All arguments pertain to the amended claim language against Kasmir, thus they are rendered moot.



Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 – 2,  4 – 7, 9 – 10, 12 – 13, 15 – 19 rejected under 35 U.S.C. 103 as being un-patentable over Sankarapandian et al., hereinafter Sankarapandian (US 20150317418 A1) in view of Kerzner (US 20160267759 A1).

          Regarding claim 1, Sankarapandian discloses “A method comprising: 
           receiving a video data stream from a surveillance camera in a monitored region (via a cloud network, met in combination below); 
              {met by Fig 1-2, [0028, 31]
                [0028] The first facility system 110 and/or the second facility system 112 can each be an individual device (e.g., a video camera and a card reader, respectively).  The first facility system 110 and/or the second facility system 112 can be systems including a plurality of devices (e.g., a video surveillance system and an access control 
             [0031] The computing device 102 can receive information (e.g., facility status information, facility alarm information, etc.) from each of the first facility system 110 and the second facility system 112.  The information can be received in real time (e.g., substantially in real time), as it is determined, and/or at a particular interval.  The computing device 102 can use the received information to update and/or supplement (e.g., augment) the BIM 114.  That is, in some embodiments, the BIM 114 (e.g., a portion of the BIM 114) and the received information (e.g., a portion of the received information) can be displayed simultaneously.  Displaying the BIM and the received information simultaneously can include overlaying the received information on the BIM, in some embodiments}


             a first user interface device of or coupled to a first virtual reality headset displaying the video data stream overlaid on a representation of a BIM (Building model) model or a floorplan of the monitored region; 
             {met by [0009] Embodiments of the present disclosure can include a user interface (e.g., display).  The display can be a head-mounted display (HMD), further detailed in [0023], with “virtual reality” disclosed in [0033], and 
the limitation “displaying the video data stream overlaid on a representation of a BIM (Building model) model or a floorplan of the monitored region” was already noted in [0031] and printed above},

              the first user interface device receiving first user input corresponding to a movement of a first user's body; 
               {met by [0010] as cited “For example, embodiments of the present disclosure can recognize user gestures (e.g., hand movements) and/or user position.  Further, embodiments of the present disclosure can utilize eye tracking capabilities to allow the user to interact with virtual objects (e.g., in embodiments using an HMD), for instance},

             the first user interface device simulating the first user navigating the monitored region from within the monitored region by adjusting a presentation of the video data stream received from the surveillance camera in a monitored region in response to the first user input; and 
        {[0009] Embodiments of the present disclosure can include a user interface (e.g., display).  The display can be a head-mounted display (HMD), a video wall, and/or a mobile display, among other displays.  Using the display, a user can interact with virtual objects of the model.  Such interaction can include, for example, determining (e.g., displaying) more information about a particular object (e.g., a status of the object), changing a status (e.g., activating, deactivating, adjusting, etc.) a device associated with (e.g., represented by) an object, etc. In some embodiments, the user can control and/or command the live status of devices and/or equipment represented by objects in the 3D model”, and 
          [0011] In addition, embodiments of the present disclosure can allow a user to navigate through the model of the facility via a plurality of navigation modes. 
Such modes are described further below and can include, for example, autopilot mode, walkthrough mode, mini map mode, click & view mode, etc. The user can switch between the modes at will (e.g., via one or more inputs)},
           “received from the surveillance camera” met by [0028] as printed above.


             Sankarapandian does not explicitly disclose “the first user interface device receiving second user input for controlling one or more access or intrusion devices in the monitored region, and in response to receiving the second user input, transmitting an instruction signal corresponding to the second user input to the one or more access or intrusion devices in the monitored region, via the cloud network, to control the one or more access or intrusion devices with the first virtual reality headset”, but 
             Kerzner in a similar field of endeavor teaches these limitations as cited in [0005] and further detailed in [006, 29-30], in particular note the sections [0005] “to perform operations that include receiving data from the first sensor that is indicative of an alarm event (reads on, access or intrusion devices in the monitored region), determining a location of the first sensor, identifying a set of one or more cameras from the plurality of cameras that are associated with the first sensor, selecting a particular camera from the identified set of one or more cameras and transmitting one or more instructions to the particular camera that command the particular camera to stream a live video feed to a user interface of the virtual reality headset (reads on, “first user interface device”),
              [0006] as cited “Alternatively, or in addition, the operations may also include transmitting one or more instructions to the particular camera to command the particular camera to sync with the virtual reality headset”, further detailed in [0029, 30],
              “via a cloud storage” met by [0139] equivalent language as “a database that is remote to the monitoring system control unit”.
                [0139] "In some implementations, the sensor information may be stored, or otherwise maintained, in a database that is remote to the monitoring system control unit 420, but still accessible by the monitoring system control unit 420 via one or more networks 405},
      It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Sankarapandian as taught in Kerzner to provide ““the first user interface device receiving second user input for controlling one or more access or intrusion devices in the monitored region, and in response to receiving the second user input, transmitting an instruction signal corresponding to the second user input to the one or more access or intrusion devices in the monitored region, via the cloud network, to control the one or more access or intrusion devices with the first virtual reality headset”, as Kerzner [0004] teaches for the purpose of enhancing a security monitoring system using virtual reality components and/or holograms.  Wherein a user may utilize a virtual reality headset to investigate portions of a property from the 


                  Regarding claim 2, Sankarapandian / Kerzner further discloses claim 1, “The method of claim 1 further comprising transmitting and receiving communication signals to and from a second user interface device of or coupled to a second virtual reality headset, via the cloud network, to communicate with a second user, wherein the second user interface device also displays the video data stream received from the surveillance camera in the monitored region”,
                    As noted in claim 1, “comprising transmitting and receiving communication signals to and from a user interface” was met by Kerzner [0005], and this claim adds “a second user interface device of or coupled to a second virtual reality headset” which is met by Kerzner [0173] who teaches many user interfaces as cited “[0173] System 900 is different in at least one respect from system 100.  For instance, system 900 may facilitate access to one or more of the central monitoring control unit 102, multiple sensors 104a, 104b, .  . . 104g, cameras 106a, 106b, .  . . 106f, holographic projectors 108a, 108b, 108c, robotic devices 110a, 110b, .  . . 110g, and/or wireless charging stations 112a, 112b, 112c by a user residing at a remote location 910.  The remote user 950 may be a central station operator, a law enforcement officer, or a lawful occupant of property 901 who may be at work, on vacation, or the like.  Other types of users may also be able to access components of system 901 in the same, or substantially similar, manner as remote user 950. 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Sankarapandian / Kerzner as further taught by Kerzner to provide “a second user interface device of or coupled to a second virtual reality headset”, as Kerzner [0004, 173] teaches for the purpose of enhancing a security monitoring system using virtual reality components and/or holograms.  And allowing multiple user interfaces adding to the versatility of the system for the remote user that may be a central station operator, a law enforcement officer, or a lawful occupant of property 901 who may be at work, on vacation, or the like.  


                   Regarding claim 4, Sankarapandian / Kerzner discloses claim 1, and Sankarapandian further discloses “The method of claim 1 further comprising retrieving the BIM model or the floorplan of the monitored region from a memory device”, as met by [0030] “The computing device 102 can receive the BIM 114 and store the BIM 114 in the memory 104, for instance.  In some embodiments, the BIM 114 can be stored in a data repository associated with the facility 109.

                   Regarding claim 5, Sankarapandian / Kerzner discloses claim 1, and Sankarapandian further discloses “The method of claim 1 further comprising the first user interface device displaying a representation of the surveillance camera on the representation of the BIM model or the floorplan of the monitored region in a location on the representation of the BIM model or the floorplan that corresponds to a physical location of the surveillance camera in the monitored region”, as met by [0029, 31],  [0031] was printed in claim 1, and [0029] as cited “The BIM 114 can include a digital representation of physical and functional characteristics of the facility 109.  The BIM can include three-dimensional (3D) renderings of the facility 109 (e.g., a 3D model of the facility 109) and information associated therewith (e.g., geometry, spatial relationships, geographic information, properties of components, etc.).  The BIM 109 can include a plurality of objects (e.g., virtual objects), for instance.  Objects can represent facility floor plan(s), equipment (e.g., devices, machines, vehicles, sensors, etc.)”.

                   Regarding claim 6, Sankarapandian / Kerzner discloses claim 1, and Sankarapandian further discloses “The method of claim 1 further comprising the first user interface device displaying a status of the one or more of the access or intrusion devices in the monitored region overlaid on the video data stream and the representation of the BIM model or the floorplan of the monitored region”, as met by [0031] which was printed in claim 1.


                  Regarding claim 7, Sankarapandian / Kerzner discloses claim 6, and Sankarapandian further discloses “The method of claim 6 further comprising the first user interface device displaying the status and a representation of the one or more access or intrusion devices overlaid on the video data stream and the representation of the BIM model or the floorplan of the monitored region in locations on the representation of the BIM model or the floorplan that correspond to physical locations of the one or as met by [0029, 31] which were printed in claims 1 and 5.


                  Regarding claim 9, it is a method very similar to claim 1 as met by Sankarapandian / Kerzner disclosing the same limitations as already noted in claim 1, (the claim 1 additionally included VR headset as a limited version of the user interface),
            The additional limitations of claim 9 are "first user interface device remote from the monitored region, displaying the first video data stream" which is further met by --- Kerzner [0171, 173], and for the limitation “wherein the second user interface device displays a second video data stream, different from the first video data stream, depicting the scene in the monitored region overlaid on the representation of the BIM model or the floorplan of the monitored region” Sankarapandian [0031-32] already provides “first user interface device displays a second video data stream, different from the first video data stream, depicting the scene in the monitored region overlaid on the representation of the BIM model or the floorplan of the monitored region” as it was detailed in claim 1, and in addition Kerzner   [0171, 173] also allows multiple user interfaces for different people to view different security images of the monitored region for “second user interface” and in addition to the first user interface.
                 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Sankarapandian as taught in Kerzner to provide "first user interface device remote from the monitored region, displaying the first video data stream"  and “wherein the second user interface device displays a second video Kerzner [0004] teaches for the purpose of enhancing a security monitoring system using virtual reality components and/or holograms.  Wherein a user may utilize a virtual reality headset to investigate portions of a property from the safety of a secure room, and one or more holograms may be displayed in order to deter an intruder from proceeding with a home invasion.


                  Regarding claim 10, Sankarapandian / Kerzner discloses claim 9, and Sankarapandian further discloses “The method of claim 9 wherein the first video data stream includes a live feed of the scene from the surveillance camera and the second video data stream includes a recorded feed of the scene from the surveillance camera”, as met by [0040] discloses “a live feed” and “a recorded feed” as cited by “For example, the user can select a surveillance system (e.g., from a menu) in order to cause display of the information received from the surveillance system (e.g., live and/or archived video feed(s)).


               Regarding claim 12, Sankarapandian / Kerzner discloses claim 12, which is the system for the method claim 1, already noted above. Additionally, the hardware is illustrated in Sankarapandian Fig 1, and cited in [0019], and Kerzner [0005] disclosed "receiving and transmitting" in claim 1, which reads on "transceiver".

                 Regarding claim 13, this claim implements the apparatus for which its hardware met in claim 12, and for which the method that details its process was noted in claim 2, and is rejected under the same rationale.

                 Regarding claim 15, this claim implements the apparatus for which its hardware met in claim 12, and for which the method that details its process was noted in claim 4, and is rejected under the same rationale.

                 Regarding claim 16, this claim implements the apparatus for which its hardware met in claim 12, and for which the method that details its process was noted in claim 5, and “cloud” met in claim 1, and is rejected under the same rationale.

                 Regarding claims 17 – 19, these claims implement the apparatus for which its hardware met in claim 12, and for which the method that details its process was noted in claims 5 – 7, and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422